Filed 12/3/15




           IN THE SUPREME COURT OF CALIFORNIA


MICHELLE QUESADA,                    )
                                     )
           Plaintiff and Appellant,  )
                                     )                              S216305
           v.                        )
                                     )                     Ct.App. 2/3 B239602
HERB THYME FARMS, INC.,              )
                                     )                     Los Angeles County
           Defendant and Respondent. )                   Super. Ct. No. BC436557
 ___________________________________ )


        To buyers and sellers alike, ―labels matter.‖ (Kwikset Corp. v. Superior Court
(2011) 51 Cal. 4th 310, 328.) They serve as markers for a host of tangible and intangible
qualities consumers may come to associate with a particular source or method of
production. (Id. at pp. 328–329.) Misrepresentations in labeling undermine this
signifying function, preventing consumers from correctly identifying the goods and
services that carry the attributes they desire while also hampering honest producers‘
attempts to differentiate their merchandise from the competition.
        Among those labels Kwikset cited as making a difference to some consumers, and
as potentially actionable under state unfair competition law if misused, was the
designation of produce or other food as ―organic.‖ (Kwikset Corp. v. Superior Court,
supra, 51 Cal.4th at pp. 332–333.) Here we must decide whether such a state law claim
is viable, or whether the federal regulatory regime for certifying organic growers
preempts a state claim that a certified grower is intentionally mislabeling conventionally
grown produce and selling it as organic.
       We hold a state law claim that produce is being intentionally mislabeled as organic
is not preempted. When Congress entered the field in 1990, it confined the areas of state
law expressly preempted to matters related to certifying production as organic, leaving
untouched enforcement against abuse of the label ―organic.‖ Moreover, a central purpose
behind adopting a clear national definition of organic production was to permit
consumers to rely on organic labels and curtail fraud. Accordingly, state lawsuits
alleging intentional organic mislabeling promote, rather than hinder, Congress‘s purposes
and objectives. Because the Court of Appeal concluded to the contrary, finding these
state fraud claims impliedly preempted, we reverse its judgment.
                        PROCEDURAL AND FACTUAL BACKGROUND
       This case is a putative class action challenging an herb grower‘s marketing of its
herbs as organic. Because this appeal follows the granting of a motion for judgment on
the pleadings (Code Civ. Proc., § 438), we accept as true the allegations of the complaint
(Angelucci v. Century Supper Club (2007) 41 Cal. 4th 160, 166).
       Defendant Herb Thyme Farms, Inc. (Herb Thyme), is a large herb-growing
operation with multiple farms throughout California. Most of its farms use conventional
growing methods, but one of its farms uses organic processes and has been properly
certified by a registered certifying agent. When it comes time for distribution and
marketing, however, Herb Thyme brings its conventionally grown and organic herbs to
the same packing and labeling facility, processes them together, and sends blended
conventional and organic herbs out under the same ―Fresh Organic‖ label and packaging.
As well, Herb Thyme packages and labels as organic some herbs that are entirely
conventionally grown.
       Plaintiff Michelle Quesada is a consumer who purchased Herb Thyme herbs at a
premium in the belief they were, in fact, 100 percent organic. Her suit, filed as a class
and representative action, challenges as false advertising and unfair competition Herb
Thyme‘s practice of selling conventionally grown herbs under an organic label. The
                                             2
operative complaint, the second amended complaint, alleges violations of the Consumers
Legal Remedies Act (Civ. Code, § 1750 et seq.), unfair competition law (Bus. & Prof.
Code, § 17200 et seq.), and false advertising law (Bus. & Prof. Code, § 17500 et seq.).
       Herb Thyme sought judgment on the pleadings on federal preemption and primary
jurisdiction grounds. The Organic Foods Production Act of 1990 (7 U.S.C. §§ 6501–
6522; Organic Foods Act), Herb Thyme argued, vests the United States Department of
Agriculture (USDA) with exclusive authority to regulate the labeling and marketing of
organic products and both expressly and impliedly preempts state truth-in-advertising
requirements. In the alternative, Herb Thyme asked the trial court to defer action under
primary jurisdiction principles unless and until an administrative complaint had been
pursued through the USDA. The trial court agreed with both express and implied
preemption arguments and entered a defense judgment.
       The Court of Appeal affirmed. It disagreed with the trial court‘s finding of
express preemption, reasoning that the express preemption provisions in the Organic
Foods Act limited state organic certification programs but did not foreclose state false
advertising suits. However, it agreed such suits were a potential obstacle to Congress‘s
purposes and objectives of establishing uniform national standards for organic production
and labeling, and thus impliedly preempted.
       We granted review to consider these preemption questions.
                                       DISCUSSION
       I.     State and Federal Regulation of Organic Products
       The ―first [use of] the word ‗organic‘ to describe a method of farming in which the
farmer strove for improved natural soil condition through the use of natural additions of
manure and compost and the avoidance of chemical amendments‖ traces to the 1940s,
perhaps not coincidentally the time when use of synthetic pesticides first became
widespread. (Watnick, The Organic Foods Production Act, the Process/Product
Distinction, and a Case for More End Product Regulation in the Organic Foods Market
                                              3
(2014) 32 UCLA J. Envtl. L. & Pol‘y 40, 45 & fn. 20 (Watnick); see Pasquinelli, One
False Move: The History of Organic Agriculture and Consequences of Non-Compliance
with the Governing Laws and Regulations (2010) 3 Golden Gate U. Envtl. L.J. 365, 368
& fn. 13.) Sales of organic products remained a niche industry for another generation,
but by the 1970s a broader market for organic food had begun to emerge. (Amaditz, The
Organic Foods Production Act of 1990 and Its Impending Regulations: A Big Zero for
Organic Food? (1997) 52 Food & Drug L.J. 537, 538 (Amaditz); Lathrop, Pre-empting
Apples with Oranges: Federal Regulation of Organic Food Labeling (1991) 16 J. Corp.
L. 885, 886 (Lathrop).)
       This nascent unregulated market was not without its problems. For one, the
absence of any uniform, agreed-upon standards created consumer confusion: ―Even the
most sophisticated organic consumer finds it difficult to know, with certainty, what the
term ‗organic‘ really means.‖ (Sen.Rep. No. 101-357, 2d Sess., p. 289 (1990), reprinted
in 1990 U.S. Code Cong. & Admin. News, p. 4943.) For another, the combination of
consumers willing to pay a premium for organic products and the absence of definite
standards created incentives for sharp practices. (Id. at pp. 289–290, reprinted in 1990
U.S. Code Cong. & Admin. News, at pp. 4943–4944; Amaditz, supra, 52 Food & Drug
L.J. at p. 539 [―Because no regulations existed, unscrupulous producers could proffer
almost any organic claim to render their food more marketable.‖]; Lathrop, supra, 16 J.
Corp. L. at pp. 890–891.)
       The several states stepped in first. Oregon enacted a first-of-its-kind state organic
certification law in 1973. (Or. Rev. Stat. former § 632.925; see Watnick, supra, 32
UCLA J. Envtl. L. & Pol‘y at p. 45 & fn. 24; Lathrop, supra, 16 J. Corp. L. at pp. 886,
891.) California followed in 1979, modeling its statute on Oregon‘s template. (Health &
Saf. Code, former §§ 26469, 26569.11–26569.17, 26850.5–26850.6, added by Stats.
1979, ch. 914, pp. 3143–3149; see Bones, State and Federal Organic Food Certification
Laws: Coming of Age? (1992) 68 N.D. L.Rev. 405, 410; Lathrop, at p. 891.) By 1990, 22
                                             4
states had some form of regulation of organic production. (Sen.Rep. No. 101-357, 2d
Sess., p. 289, supra, reprinted in 1990 U.S. Code Cong. & Admin. News, p. 4943; Bones,
at p. 408 & fns. 11–13; Lathrop, at pp. 891–892 & fn. 53.)
       Frustratingly, however, no two state laws were the same. (Sen.Rep. No. 101-357,
2d Sess., p. 289, supra, reprinted in 1990 U.S. Code Cong. & Admin. News, p. 4943.)
This multiplicity of certification procedures and standards presented ongoing difficulties
for both consumers and the marketplace. (Ibid. [―While State action represents a positive
step forward for the organic foods industry, the differing state laws have also [led] to
consumer confusion and troubled interstate commerce.‖].) Seeking uniformity, the
organic producer community lobbied for federal regulation. (Id. at p. 290, reprinted in
1990 U.S. Code Cong. & Admin. News, p. 4944; Franzen, Will GATT Take a Bite Out of
the Organic Food Production Act of 1990? (1998) 7 Minn. J. Global Trade 399, 401.)
       In 1990, Congress responded. The Organic Foods Act (7 U.S.C. § 6501 et seq.)
directs the establishment of national baseline standards for the production, labeling, and
sale of organic products. Aside from prohibiting the use of synthetic chemicals, the act
itself does not define organic production. (Id., § 6504; see Sen.Rep. No. 101-357, 2d
Sess., p. 292, supra, reprinted in 1990 U.S. Code Cong. & Admin. News, p. 4946
[acknowledging that ―[o]rganically produced food defies simple definition‖].) It leaves
that task to the USDA, which is to issue regulations supplying suitable definitions. (7
U.S.C. §§ 6517–6518, 6521(a).) Complementary state standards are permitted and, with
the USDA‘s approval, may be more stringent than federal standards. (Id., § 6507(b);
Sen.Rep. No. 101-357, 2d Sess., pp. 295, 567, supra, reprinted in 1990 U.S. Code Cong.
& Admin. News, pp. 4949, 5221.) The act also does not establish certification
procedures, but again directs the USDA to do so. (7 U.S.C. § 6503.) Producers may
label and sell their products as organic only if they have been produced in compliance
with an approved organic plan. (Id., §§ 6504, 6505(a), 6506(a)(2), 6513.) Individual
plan approval must come from either state officials or private certifying agents. (Id.,
                                             5
§§ 6513(a), 6514(a).) Producers who have been certified may label their products as
organic and use the official USDA Organic seal.1
       After some delay, the USDA in 2000 issued its final rule adopting implementing
regulations, with the regulations to take effect in 2002. (65 Fed.Reg. 80548 (Dec. 21,
2000).) The final rule establishes detailed production and handling requirements for any
product being sold as organic. (7 C.F.R. §§ 205.105, 205.200–205.290, 205.600–205.607
(2015).) The rule regulates organic labeling, including establishing the precise
compositional requirements for products labeled ― ‗100 percent organic,‘ ‖ ― ‗organic,‘ ‖
and ― ‗made with organic . . . ingredients.‘ ‖ (Id., §§ 205.300–205.309 (2015).)2 As the
Organic Foods Act had contemplated, the final rule also sets out the procedure for states
to draft their own organic regulatory programs (including more restrictive requirements)
and submit them for USDA approval. (Id., §§ 205.620–205.622 (2015).) Other portions
of the final rule spell out the details of producer certification. (Id., §§ 205.400–205.406
(2015).)
       Thereafter, California became the first state to have its own organic program
approved. (See Food & Agr. Code, §§ 46000–46029; Health & Saf. Code, §§ 110810–
110959.) The California Organic Products Act of 2003 incorporates by reference federal
regulations under the Organic Products Act. (Food & Agr. Code, § 46002, subd. (a).)
Additionally, it grants authority to the Secretary of the Department of Food and

1      This is the mark:




2      For example, products labeled ―organic‖ must contain ―not less than 95 percent
organically produced raw or processed agricultural products.‖ (7 C.F.R. § 205.301(b)
(2015).) Moreover, any nonorganic components are subject to their own restrictions and
requirements. (Ibid.)
                                              6
Agriculture to maintain lists of registered certified organic producers and handlers,
conduct inspections of organic operations, and adopt additional regulations governing
organic production. (Food & Agr. Code, §§ 46002, subd. (b), 46003.5, 46013.1, 46013.2,
46014.4, 46018.1; Health & Saf. Code, § 110950.)
       With respect to enforcement, the federal Organic Foods Act imposes civil
penalties for labeling or selling products as organic when the act has not been complied
with. (7 U.S.C. § 6519(a).) The act contemplates a cooperative state-federal
enforcement regime. (Sen.Rep. No. 101-357, 2d Sess., p. 304, supra, reprinted in 1990
U.S. Code Cong. & Admin. News, p. 4958 [―The Committee expects that enforcement
responsibilities will be shared among the Secretary [of the USDA], the governing State
officials, and the certifying agents.‖].) As noted, states may establish organic
certification programs (7 U.S.C. § 6507); once federally approved, these state programs
take principal responsibility for certifying growers and instituting administrative
proceedings for noncompliance with the governing standards (7 C.F.R. § 205.668(b)
(2015)). California‘s state program authorizes anyone to file a complaint concerning
noncompliance (Food & Agr. Code, §§ 46004, 46016.1, subd. (a); Health & Saf. Code,
§ 110940, subd. (a)) and authorizes both the Secretary of the Department of Food and
Agriculture and county agricultural commissioners to conduct investigations and impose
civil penalties (Food & Agr. Code, §§ 46000, subd. (b), 46016.1–46017; Health & Saf.
Code, §§ 110915, 110930, 110940). County agricultural commissioners may also ask
their district attorneys to bring enforcement actions. (Food & Agr. Code, §§ 46006,
46018.2.)
       We must decide whether this regulatory framework leaves room for claims under
state laws of general application targeting fraud and misrepresentation.




                                             7
       II.    Preemption
              A.     General Principles
       ―The supremacy clause of the United States Constitution establishes a
constitutional choice-of-law rule, makes federal law paramount, and vests Congress with
the power to preempt state law.‖ (Viva! Internat. Voice for Animals v. Adidas
Promotional Retail Operations, Inc. (2007) 41 Cal. 4th 929, 935; see U.S. Const., art. VI,
cl. 2; Arizona v. United States (2012) 567 U.S. ___, ___ [183 L. Ed. 2d 351, 368, 132 S. Ct.
2492, 2500].) Similarly, federal agencies, acting pursuant to authorization from
Congress, can issue regulations that override state requirements. (See, e.g., Wyeth v.
Levine (2009) 555 U.S. 555, 576; Hillsborough County v. Automated Medical Labs.
(1985) 471 U.S. 707, 713; Dowhal v. SmithKline Beecham Consumer Healthcare (2004)
32 Cal. 4th 910 , 919, 934–935.) Preemption is foremost a question of congressional
intent: did Congress, expressly or implicitly, seek to displace state law? (Wyeth, at
p. 565; Jankey v. Lee (2012) 55 Cal. 4th 1038, 1048.)
       We have identified several species of preemption. Congress may expressly
preempt state law through an explicit preemption clause, or courts may imply preemption
under the field, conflict, or obstacle preemption doctrines. (Brown v. Mortensen (2011)
51 Cal. 4th 1052, 1059; In re Jose C. (2009) 45 Cal. 4th 534, 550; Viva! Internat. Voice for
Animals v. Adidas Promotional Retail Operations, Inc., supra, 41 Cal.4th at pp. 935–
936.) Two of these are at issue here: express preemption and obstacle preemption. The
burden is on Herb Thyme, the party asserting preemption, to demonstrate either applies.
(Viva!, at p. 936; Bronco Wine Co. v. Jolly (2004) 33 Cal. 4th 943, 956.)
              B.     Express Preemption
       Herb Thyme contends the Organic Foods Act expressly preempts suit under
general state consumer laws because it comprehensively displaces state remedies and
enforcement procedures. We conclude, as the Court of Appeal did, that the act‘s express
preemptive effect is substantially narrower and does not extend to the claims here.
                                             8
       We begin with the statutory text, necessarily the source of the best evidence
concerning the breadth of Congress‘s preemptive intent. (Brown v. Mortensen, supra, 51
Cal.4th at pp. 1059–1060.) ―[O]ur task is to ‗ ―identify the domain expressly pre-
empted.‖ ‘ ‖ (Id. at p. 1062.)
       The Organic Foods Act‘s provisions explicitly displace state law in two regards.
First, they set aside existing state standards for what it means to produce something
organically. (7 U.S.C. § 6505(a)(1).)3 The Organic Foods Act effectively federalizes the
term ―organic‖—an agricultural product is, and may be labeled as, organic if and only if
it has been produced in accordance with federally approved standards for what that term
is to mean.4 The many occasionally conflicting state definitions growers and consumers
had had to cope with before are no more, largely supplanted by a single federal
definition. (See Sen.Rep. No. 101-357, 2d Sess., p. 289, supra, reprinted in 1990 U.S.
Code Cong. & Admin. News, p. 4943; 65 Fed.Reg. 80548, 80664, 80682 (Dec. 21,
2000).)5
       Second, the Organic Foods Act federalizes certification, the process by which
growers may seek to demonstrate their production methods comply with the uniform
federal standard. At the time of enactment, growers faced a patchwork of differing
regulations, with dozens of entities offering certification and state requirements varying
widely from jurisdiction to jurisdiction. (65 Fed.Reg. 80548, 80664 (Dec. 21, 2000).)

3       This provision reads: ―On or after October 1, 1993—[¶] (A) a person may sell or
label an agricultural product as organically produced only if such product is produced and
handled in accordance with this chapter; and [¶] (B) no person may affix a label to, or
provide other market information concerning, an agricultural product if such label or
information implies, directly or indirectly, that such product is produced and handled
using organic methods, except in accordance with this chapter.‖ (7 U.S.C. § 6505(a)(1),
italics added.)
4     There are exceptions relating to processed foods and very small growers (see 7
U.S.C. § 6505(c), (d)), but they are not implicated here.
5      States may append their own additional requirements, but only after receiving
federal approval. (7 U.S.C. §§ 6506(d), 6507(b); 7 C.F.R. § 205.620 (2015).)
                                             9
Under the Organic Foods Act, the USDA is directed to establish a federal certification
program. (7 U.S.C. § 6503(a).) States are permitted to establish their own certification
programs (id., § 6503(b)), but these programs must be approved by the USDA before
taking effect (id., § 6507(a); 7 C.F.R. § 205.620(e) (2015)). Certification, whether under
the USDA‘s national program or under a federally approved state program, is to be
carried out only by certifying agents who themselves have been federally accredited. (7
U.S.C. §§ 6503(d), 6513(a), 6514; 7 C.F.R. §§ 205.500–205.510 (2015).)
       These provisions establish federal exclusivity in the affected domains. Whether
production processes qualify as organic is to be measured ―only . . . in accordance with‖
the provisions of the Organic Foods Act. (7 U.S.C. § 6506(a)(1)(A), italics added.) Use
of an organic label requires certification, which may be issued only by federally approved
certifying agents and only pursuant to a federal certification program, or federally
approved state certification program. The effect of these provisions, as the USDA
observed in its final rule implementing regulations under the act, is that ―[s]tates and
local jurisdictions are preempted . . . from creating programs of accreditation‖ for
certifying agents and, further, ―[s]tates also are preempted . . . from creating certification
programs to certify organic farms or handling operations‖ except as approved by the
USDA. (65 Fed.Reg. 80548, 80682 (Dec. 21, 2000).)
       In contrast, no similar language of exclusivity is included in the provisions of the
Organic Foods Act governing sanctions for misuse of the organic label. The act provides
for, inter alia, potential civil fines of up to $10,000 and ineligibility for certification for a
period of five years. (7 U.S.C. § 6519(c).) But unlike those portions of the Organic
Foods Act governing the standards for organic production and certification, nothing in
section 6519(c) suggests these federal remedies are intended to displace whatever state
law remedies might exist for deception. (See 7 C.F.R. §§ 205.660–205.668 (2015)
[discussing enforcement without suggesting displacement of preexisting state remedies
for fraud].) The same is true of section 6520 and the regulations adopted pursuant to it
                                               10
(see 7 C.F.R. §§ 205.680–205.681 (2015)), which establish the procedures for growers to
challenge state or federal government actions; they too do not address or suggest
displacement of state consumer actions. As a matter of express preemption, we have no
reason to conclude Congress intended its federal remedies as not only a floor—ensuring
that, whatever else state law might provide for, some teeth would back up the new federal
regulation of organic labeling—but also a ceiling, with states prohibited from continuing
to augment these limited remedies. On the subject of state consumer-deception laws of
general application, the text of the Organic Foods Act offers only silence.
       Notably, the Organic Foods Act permits states to adopt more stringent standards
governing organic production. (7 U.S.C. § 6507(b).) The standards it imposes are
minimum, not absolute, standards. If the act operates that way even in areas where it
explicitly preempts state law, then it is all the more difficult to infer that in matters of
enforcement, where no explicit preemption language is used, Congress clearly intended
to demand exclusivity and not simply provide a floor.
       Consistent with this view of the text, those courts to consider the reach of the
Organic Foods Act have found no express preemption of state consumer protection
lawsuits. In In re Aurora Dairy Corp. Organic Milk Marketing (8th Cir. 2010) 621 F.3d
781, the Eighth Circuit considered and rejected the argument that the act expressly
preempted state mislabeling claims. It recognized the limited nature of express
preemption under the act, which extends to state standards and certification programs not
approved by the USDA but no further. In contrast, ―Congress did not expressly preempt
state tort claims, consumer protection statutes, or common law claims.‖ (Id. at p. 792.)
Federal trial courts have arrived at the same conclusion. (See Jones v. ConAgra Foods,
Inc. (N.D.Cal. 2012) 912 F. Supp. 2d 889, 894–895 [claim under California unfair
competition and false advertising laws that ―organic‖ food is mislabeled because it
contains disqualifying ingredients is not expressly preempted]; Brown v. Hain Celestial
Group, Inc. (N.D.Cal. 2012) 2012 U.S. Dist. Lexis 108561, p. *26 [same].) In Brown,
                                               11
for example, the court rejected an argument for express preemption of any state law
claims challenging whether a product was properly labeled ―organic,‖ holding instead
that only independent state certification laws were preempted. (Brown, at pp. *25–*26.)
To hold otherwise ―would mean that a consumer would have no protection against
deceptive or fraudulent labeling based on the use of the term ‗organic,‘ ‖ despite ―the
absence of clear congressional intent to do this.‖ (Id. at p. *26.)
       Herb Thyme relies on one additional district court case, All One God Faith, Inc. v.
The Hain Celestial Group, Inc. (N.D.Cal. 2012) 2012 U.S. Dist. Lexis 111553, 2012-2
Trade Cas. (CCH) ¶ 78,018, to support its argument, but that decision is inapposite. The
case involved a federal Lanham Act mislabeling claim, not a state claim, and the court
concluded the claim was barred on grounds of primary jurisdiction, not preemption.
Moreover, the principal authority the court relied upon, POM Wonderful LLC v. Coca-
Cola Co. (9th Cir. 2012) 679 F.3d 1170, was subsequently reversed by POM Wonderful
LLC v. Coca-Cola Co. (2014) 573 U.S. ___ [189 L. Ed. 2d 141, 134 S. Ct. 2228].
       Noting the Organic Foods Act preempts existing state organic certification
programs and requires future certification programs to be submitted for federal approval
(7 U.S.C. § 6507; 65 Fed.Reg. 80548, 80682 (Dec. 21, 2000)), Herb Thyme argues the
scope of express preemption reaches beyond certification of grower processes and agents
to laws of general application that might otherwise provide private causes of action for
mislabeling and deception. The only remedies for mislabeling, it maintains, are those in
the act, except insofar as a state submits additional remedies to the USDA for approval
under section 6507. Herb Thyme analogizes to the federal regulation of workplace safety
under the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), which it
contends preempts all state regulations affecting the covered subject matter except insofar
as they have been submitted to the appropriate federal agency for approval.
       However, by its terms, section 6507 requires only the submission of certification
programs, the state programs pursuant to which state officials and certifying agents will
                                             12
grant or revoke certification of the processes used by farms and handling operations
within a state‘s borders. (See 7 U.S.C. §§ 6506(d), 6507; 7 C.F.R. §§ 205.620–205.622
(2015).) Nor does the analogy to workplace safety regulation provide assistance. The
federal approval requirement under the Occupational Safety and Health Act is facially
broader, extending to any ―State plan for the development of [occupational safety and
health] standards and their enforcement.‖ (29 U.S.C. § 667(b), italics added.) No
corresponding provision of the Organic Foods Act raises any possibility of subjecting
enforcement mechanisms to federal approval. Moreover, even under the Occupational
Safety and Health Act, ―state laws of general applicability . . . that do not conflict with
OSHA standards and that regulate the conduct of workers and nonworkers alike would
generally not be pre-empted.‖ (Gade v. National Solid Wastes Management Assn. (1992)
505 U.S. 88, 107.) The same holds true under the Organic Foods Act; laws of general
applicability regulating deception by every seller of goods and services are not expressly
preempted.
       Accordingly, like the Court of Appeal and every previous court to consider the
question, we conclude the Organic Foods Act does not expressly preempt general state
consumer fraud statutes.
              C.     Obstacle Preemption
       As an alternative to express preemption, Herb Thyme argues the state claims
pleaded here interfere with congressional goals and should be barred. Far from posing an
obstacle, we conclude claims such as these affirmatively further the purposes of the act.
Accordingly, they are not impliedly preempted.
       Obstacle preemption permits courts to strike state law that stands as ―an obstacle
to the accomplishment and execution of the full purposes and objectives of Congress.‖
(Hines v. Davidowitz (1941) 312 U.S. 52, 67; accord, Viva! Internat. Voice for Animals v.
Adidas Promotional Retail Operations, Inc., supra, 41 Cal.4th at p. 936.) It requires
proof Congress had particular purposes and objectives in mind, a demonstration that
                                              13
leaving state law in place would compromise those objectives, and reason to discount the
possibility the Congress that enacted the legislation was aware of the background tapestry
of state law and content to let that law remain as it was. Ultimately, ―what constitutes a
‗sufficient obstacle [for a finding of implied preemption] is a matter of judgment, to be
informed by examining the federal statute as a whole and identifying its purpose and
intended effects.‘ ‖ (Bronco Wine Co. v. Jolly, supra, 33 Cal.4th at p. 992, italics
omitted, quoting Crosby v. National Foreign Trade Council (2000) 530 U.S. 363, 373.)
       Historically, the United States Supreme Court and this court have conducted the
search for congressional intent through the lens of a presumption against preemption.
(E.g., Wyeth v. Levine, supra, 555 U.S. at p. 565; Bates v. Dow Agrosciences LLC (2005)
544 U.S. 431, 449; Brown v. Mortensen, supra, 51 Cal.4th at pp. 1060, 1064.) The
presumption is founded on ―respect for the States as ‗independent sovereigns in our
federal system‘ ‖; that respect requires courts ―to assume that ‗Congress does not
cavalierly pre-empt state-law causes of action.‘ ‖ (Wyeth, at p. 565, fn. 3.) The strength
of the presumption is heightened in areas where the subject matter has been the
longstanding subject of state regulation in the first instance; where federal law touches ―a
field that ‗ ―has been traditionally occupied by the States,‖ ‘ ‖ the party seeking to show
preemption ―bear[s] the considerable burden of overcoming ‗the starting presumption that
Congress does not intend to supplant state law.‘ ‖ (De Buono v. NYSA-ILA Medical and
Clinical Services Fund (1997) 520 U.S. 806, 814; see CSX Transp., Inc. v. Easterwood
(1993) 507 U.S. 658, 663–664 [―In the interest of avoiding unintended encroachment on
the authority of the States, however, a court interpreting a federal statute pertaining to a
subject traditionally governed by state law will be reluctant to find pre-emption.‖].) A
rebuttal of the presumption requires a demonstration that preemption was the ― ‗ ―clear
and manifest purpose of Congress.‖ ‘ ‖ (Wyeth, at p. 565.)
       The regulation of food labeling to protect the public is quintessentially a matter of
longstanding local concern. The first state legislation designed to address fraud and
                                              14
adulteration in food sales was enacted in 1785. (Bones, State and Federal Organic Food
Certification Laws: Coming of Age?, supra, 68 N.D. L.Rev. at p. 409.) California began
regulating food mislabeling in the 1860s, just a few years after statehood. (See Stats.
1862, ch. 365, § 5, pp. 484–485 [―It is hereby forbidden, and declared a misdemeanor, to
sell any article, to be used as food or drink by persons, under a false name, with intent to
deceive the purchaser as to the real nature of the article.‖]); Farm Raised Salmon Cases
(2008) 42 Cal. 4th 1077, 1088.) In response to widespread mislabeling, misbranding, and
adulteration by food suppliers, by the late 18th century ―many if not most states exercised
their traditional police powers to regulate generally the marketing of impure or
deceptively labeled foods and beverages.‖ (Bronco Wine Co. v. Jolly, supra, 33 Cal.4th
at p. 960; see id. at pp. 959–961.)6
       Given this longstanding state oversight, the federal government has assumed a
more peripheral role and routinely left undisturbed local policy judgments about how best
to protect consumers. ―If there be any subject over which it would seem the States ought
to have plenary control, and the power to legislate in respect to which it ought not to be
supposed was intended to be surrendered to the general government, it is the protection of
the people against fraud and deception in the sale of food products.‖ (Plumley v.
Massachusetts (1894) 155 U.S. 461, 472.) ―[T]he supervision of the readying of
foodstuffs for market has always been deemed a matter of peculiarly local concern.‖
(Florida Avocado Growers v. Paul (1963) 373 U.S. 132, 144.) Federal minimum
standards for the processing of foodstuffs ordinarily do not foreclose ―state control over
the distribution and retail sale of those commodities in the interests of the consumers of




6      Outside of food regulation as well, states have long concerned themselves with the
protection of consumers against deceptive and unfair business practices. (California v.
ARC America Corp. (1989) 490 U.S. 93, 101; Farm Raised Salmon Cases, supra, 42
Cal.4th at p. 1091.)
                                             15
the commodities within the State.‖ (Id. at p. 145.) This includes state regulation
―designed to prevent the deception of consumers.‖ (Id. at p. 146.)
       Consequently, the presumption against preemption ―applies with particular force‖
where state consumer protection laws regulating deceptive food labeling are at issue.
(Farm Raised Salmon Cases, supra, 42 Cal.4th at p. 1088; see Bronco Wine Co. v. Jolly,
supra, 33 Cal.4th at p. 974 [given the states‘ ―extensive and dominant‖ exercise of police
power to regulate food labeling, ―a strong presumption against preemption applies‖];
General Motors Corp. v. Abrams (2d Cir. 1990) 897 F.2d 34, 41–42 [―compelling
evidence of an intention to preempt is required‖ where consumer protection is
concerned].) The expectation Congress would have said something expressly if it had
intended to override the states‘ longstanding regulatory primacy is at its apex here. (See
Farm Raised Salmon Cases, supra, 42 Cal.4th at p. 1091.)
       In recent years, the continuing vitality of the nearly 70-year-old presumption
against preemption has come into question. Four Supreme Court justices have called for
its abandonment. (CTS Corp. v. Waldburger (2014) 573 U.S. ___, ___ [189 L. Ed. 2d 62,
79–80, 134 S. Ct. 2175, 2189] (conc. opn. of Scalia, J., joined by Roberts, C.J., Thomas &
Alito, JJ.); PLIVA, Inc. v. Mensing (2011) 564 U.S. ___, ___ [180 L. Ed. 2d 580, 594-595,
131 S. Ct. 2567, 2579–2580] (plur. opn. of Thomas, J., joined by Roberts, C.J., Scalia &
Alito, JJ.); Altria Group, Inc. v. Good (2008) 555 U.S. 70, 98–103 (dis. opn. of Thomas,
J., joined by Roberts, C.J., Scalia & Alito, JJ.).) However, this view has yet to command
a majority. Nor is it clear those justices arguing for presumptionless preemption analysis
would apply that approach to obstacle preemption. CTS Corp. and Altria Group were
express preemption cases, while PLIVA was a conflict preemption case. The separate
opinions in the two express preemption cases limited their call for a repeal of the
presumption to cases interpreting express preemption clauses (CTS Corp., at p. ___ [189
L.Ed.2d at p. 80, 134 S.Ct. at p. 2189]; Altria Group, at p. 102), while the conflict
preemption case offered a theory of interpretation arguably applicable only to cases
                                             16
where compliance with state and federal law would be impossible (PLIVA, at p. ___ [180
L. Ed. 2d 580, 594–595, 131 S. Ct. 2567, 2579–2580]). In contrast, both Chief Justice
Roberts and Justice Scalia have continued to sign opinions employing the presumption in
obstacle preemption cases (see Hillman v. Maretta (2013) 569 U.S. ___, ___ [186
L. Ed. 2d 43, 51–52, 133 S. Ct. 1943, 1950]), while Justice Alito has complained of the
court‘s ―giv[ing] short shrift to our presumption against pre-emption‖ in another obstacle
preemption case (Arizona v. United States, supra, 567 U.S. at p. ___ [183 L.Ed.2d at
p. 401, 132 S.Ct. at p. 2530] (conc. & dis. opn. of Alito, J.)).7
       For now, Rice v. Santa Fe Elevator Corp. (1947) 331 U.S. 218, 230, the original
source of the presumption, and the countless cases that have followed it remain the law.
Justices Kennedy, Ginsburg, Breyer, Sotomayor and Kagan still endorse and apply a
presumption. (CTS Corp. v. Waldburger, supra, 573 U.S. at p. ___ [189 L.Ed.2d at p. 79,
134 S.Ct. at pp. 2188–2189] (plur. opn. of Kennedy, J., joined by Sotomayor & Kagan,
JJ.); PLIVA, Inc. v. Mensing, supra, 564 U.S. at p. ___ [180 L.Ed.2d at pp. 605–607, 131
S.Ct. at pp. 2590–2592] (dis. opn. of Sotomayor, J., joined by Ginsburg, Breyer & Kagan,
JJ.); see Arizona v. Inter Tribal Council of Arizona (2013) 570 U.S. ___, ___ [186
L. Ed. 2d 239, 257–259, 133 S. Ct. 2247, 2260–2261] (conc. opn. of Kennedy, J.)
[questioning whether a ―presumption‖ is the best way to characterize the appropriate
canon of construction, while espousing the view that ―a court must not lightly infer a
congressional directive to negate the States‘ otherwise proper exercise of their sovereign
power‖].)

7       The fourth justice, Justice Thomas, does not recognize obstacle preemption as ever
affording a legitimate basis to set aside state law. (See Oneok, Inc. v. Learjet, Inc. (2015)
575 U.S. ___, ___ [191 L. Ed. 2d 511, 526, 135 S. Ct. 1591, 1603] (conc. opn. of Thomas,
J.); Hillman v. Maretta, supra, 569 U.S. ___, ___ [186 L. Ed. 2d 43, 58, 133 S. Ct. 1943,
1955] (conc. opn. of Thomas, J.); Wyeth v. Levine, supra, 555 U.S. at pp. 594–602, 604
(conc. opn. of Thomas, J.); see generally Sharkey, Against Freewheeling, Extratextual
Obstacle Preemption: Is Justice Clarence Thomas the Lone Principled Federalist?
(2010) 5 N.Y.U. J. L. & Liberty 63, 86–93.)
                                              17
       Accordingly, in this obstacle preemption case, we continue to conduct our analysis
from the starting point of a presumption that displacement of state regulation in areas of
traditional state concern was not intended absent clear and manifest evidence of a
contrary congressional intent. With this presumption in mind, we consider the evident
purposes and objectives of the Organic Foods Act.
       When it adopted the act, Congress identified a series of related problems on both
the demand and supply sides that were hampering development of a healthy organic
market. On the demand side, the absence of consistent national standards for organic
production had led to ―consumer confusion‖ in the face of ―a confusing array of private
and State labels,‖ with ―[e]ven the most sophisticated organic consumer find[ing] it
difficult to know, with certainty, what the term ‗organic‘ really means.‖ (Sen.Rep. No.
101-357, 2d Sess., p. 289, supra, reprinted in 1990 U.S. Code Cong. & Admin. News,
p. 4943.) Worse, Congress noted ―growing evidence that some conventionally grown
food is deliberately mislabeled as ‗organic‘ by dishonest traders looking to cash in on the
premium prices organic food commands.‖ (Id. at pp. 289–290, reprinted in 1990 U.S.
Code Cong. & Admin. News, pp. 4943–4944.) From the supply side, growers had ―no
choice but to produce and label their products according to conflicting standards.‖ (Id. at
p. 289, reprinted in 1990 U.S. Code Cong. & Admin. News, p. 4943.) They were
sometimes competing with producers subject to lower standards, or with others able to
get away with intentional mislabeling, and often found ―large food chains and distributors
concerned about verifying the authenticity of organic items‖ and therefore unwilling ―to
purchase organic products.‖ (Id. at p. 290, reprinted in 1990 U.S. Code Cong. & Admin.
News, p. 4944.)
       Against this background, the first section of the Organic Foods Act expressly
articulates Congress‘s intentions. ―It is the purpose of this chapter—[¶] (1) to establish
national standards governing the marketing of certain agricultural products as organically
produced products; [¶] (2) to assure consumers that organically produced products meet a
                                             18
consistent standard; and [¶] (3) to facilitate interstate commerce in fresh and processed
food that is organically produced.‖ (7 U.S.C. § 6501.) These three goals interrelate and
mutually reinforce each other. A uniform national standard for marketing organic
produce serves to boost consumer confidence that an ―organic‖ label guarantees
compliance with particular practices, and also deters intentional mislabeling, ―so that
consumers are sure to get what they pay for.‖ (Sen.Rep. No. 101-357, 2d Sess., p. 289,
supra, reprinted in 1990 U.S. Code Cong. & Admin. News, p. 4943.) In turn, uniform
standards ―provide a level playing field‖ for organic growers, allowing them to
effectively market their products across state lines by eliminating conflicting regulatory
regimes. (Id. at p. 290, reprinted in 1990 U.S. Code Cong. & Admin. News, p. 4944.)
Standards that enhance consumer confidence in meaningful labels and reduce the
distribution network‘s reluctance to carry organic products may increase both supply and
demand and thereby promote organic interstate commerce. (Id. at pp. 289–290, reprinted
in 1990 U.S. Code Cong. & Admin. News, pp. 4943–4944.)
       By all appearances, permitting state consumer fraud actions would advance, not
impair, these goals. Substitution fraud, intentionally marketing products as organic that
have been grown conventionally, undermines the assurances the USDA Organic label is
intended to provide. Conversely, the prosecution of such fraud, whether by public
prosecutors where resources and state laws permit,8 or through civil suits by individuals
or groups of consumers, can only serve to deter mislabeling and enhance consumer


8       Notably, the state statutes governing enforcement of the Organic Foods Act
pursuant to the state‘s federally approved plan explicitly acknowledge the resource
limitations that may constrain effective government enforcement. (Food & Agr. Code,
§ 46004, subd. (b) [noncompliance complaints shall be handled promptly ―to the extent
funds are available‖]; Health & Saf. Code, § 110940, subd. (b) [same].) The Attorney
General highlights this point in her amicus curiae brief, explaining that preemption of
state consumer laws ―would interfere with [the Organic Food Act‘s] purposes, leaving
enforcement solely to federal and state administrative agencies with substantial resource
limitations.‖
                                            19
confidence. (See Bates v. Dow Agrosciences LLC, supra, 544 U.S. at p. 451 [―Private
[state] remedies that enforce federal misbranding requirements‖ can ―aid, rather than
hinder‖ the effectiveness of those labeling requirements].) From the grower perspective
too, anything that deters the few bad apples, the ―dishonest traders looking to cash in on
the premium prices organic food commands‖ (Sen.Rep. No. 101-357, 2d Sess., p. 290,
supra, reprinted in 1990 U.S. Code Cong. & Admin. News, p. 4944), enhances the
overall health of the interstate market and benefits those producers that play by the rules
in processing and marketing their products. Private claims like those here are thus
consistent with the Organic Foods Act‘s goals of reassuring consumers and enabling fair
competition.
       We may consider as well statements by the USDA, which Congress charged with
adopting regulations to implement the Organic Foods Act. (7 U.S.C. § 6521.) The
agency‘s views are entitled to considerable weight here, where some aspects of the
subject matter are recondite and the USDA, as the entity responsible for preparing
regulations under the statutory scheme, has relevant technical expertise. (See Geier v.
American Honda Motor Co. (2000) 529 U.S. 861, 883; Jevne v. Superior Court (2005) 35
Cal. 4th 935, 958.)
       When the USDA issued its final rule adopting implementing regulations, it
emphasized that the uniform federal standards for organic certification were designed to
supplement and enhance, rather than foreclose, state law consumer remedies for
deception. The final rule commentary recognized ―consumer fraud involving organic
food does occur,‖ and recited multiple instances where state civil and criminal remedies
for such fraud had been pursued. (65 Fed.Reg. 80548, 80668 (Dec. 21, 2000).)
However, the legal framework necessary for effective fraud deterrence was often lacking:
―[O]nly about half of the States have any organic legislation, and few of those States have
laws with enough teeth to permit prosecution of organic fraud. In States without similar
laws, the costs associated with remedies via the tort system may be high.‖ (Id. at
                                             20
p. 80668.) Part of the problem was the absence of a clearly defined and accepted
meaning for ―organic.‖ (See id. at pp. 80663–80664, 80668.) By ―[p]roviding a common
set of definitions on organic attributes,‖ the USDA hoped to ―reduce the cost associated
with enforcement actions in consumer fraud cases‖ (id. at p. 80668), because the new
regulations would establish a benchmark against which claims could be measured for
deception. These rules categorically were not intended to prohibit future state fraud
actions; to the contrary, the USDA expected the standards ―established in this final rule
. . . to fill in important State and regional gaps in enforcement in organic fraud cases.‖
(Ibid., italics added; see id. at p. 80682 [while the Organic Foods Act may preempt some
state laws, it does not federalize the entire area; instead, it ―contemplates a significant
role for the States and, in fact, envisions a partnership between the States and the Federal
Government‖ in fulfilling the act‘s purposes].) In the eyes of the USDA, the Organic
Foods Act and its regulations would enable consumers and public prosecutors in every
state, not just those few with preexisting laws ―with enough teeth‖ (id. at p. 80668), to
effectively combat misuse of the organic label on a going-forward basis.
       The especially strong presumption against preemption in this precise area
reinforces this conclusion. Congress was surely aware of both the extensive history of
state regulation of food labeling and the widespread state regulation of general deception
in the marketplace. (See Farm Raised Salmon Cases, supra, 42 Cal.4th at pp. 1088,
1091.) Yet it made note of, and expressly set aside, only those state laws establishing
either standards for the meaning of ―organic‖ or standards for certification. (7 U.S.C.
§§ 6503, 6505(a)(1), 6506(a)(1)(A), 6507(a); see Sen.Rep. No. 101-357, 2d Sess., p. 289,
supra, reprinted in 1990 U.S. Code Cong. & Admin. News, p. 4943.) If it intended to
disable state common law and statutory remedies for fraud and deception in this specific
area, ―its failure even to hint at [such an intent] is spectacularly odd . . . .‖ (Medtronic,
Inc. v. Lohr (1996) 518 U.S. 470, 491 (plur. opn. of Stevens, J.); see Segedie v. Hain
Celestial Group, Inc. (S.D.N.Y. 2015) 2015 U.S. Dist. Lexis 60739, pp. *18–*19
                                              21
[rejecting obstacle preemption in part because of clearly defined limits on express
preemption under the Organic Foods Act].)
       Moreover, because the Organic Foods Act contains no private right of action,
implied preemption would render organic labeling uniquely immune from suits for
deception because of legislation Congress passed, in part, to prevent food from being
―deliberately mislabeled as ‗organic.‘ ‖ (Sen.Rep. No. 101-357, 2d Sess., p. 290, supra,
reprinted in 1990 U.S. Code Cong. & Admin. News, p. 4944.) Congressional intent is the
touchstone of preemption analysis, including implied preemption analysis. To infer from
legislation motivated by an explicit concern over the proliferation of fraud in organic
sales that Congress intended to eliminate existing fraud remedies would be strange
indeed. (See Medtronic, Inc. v. Lohr, supra, 518 U.S. at p. 487 (plur. opn. of Stevens, J.)
[doubting that Congress would have intended to impliedly preempt state remedies against
an ―industry that, in the judgment of Congress, needed more stringent regulation‖]; POM
Wonderful LLC v. Coca-Cola Co., supra, 573 U.S. at p. ___ [189 L.Ed.2d at p. 153, 134
S.Ct. at p. 2239] [―It is unlikely that Congress intended [a federal statute‘s] protection of
health and safety to result in less policing of misleading food and beverage labels than in
competitive markets for other products.‖].)
       The only published appellate decision to consider the scope of implied preemption
under the Organic Foods Act, In re Aurora Dairy Corp. Organic Milk Marketing, supra,
621 F.3d 781 (Aurora Dairy), is instructive. In Aurora Dairy, the Eighth Circuit held
preempted only state consumer protection claims asserting the defendant dairy should not
have been permitted to sell milk as USDA Organic because its production methods were
not actually consistent with federal regulations—that is, claims making a frontal assault
on the validity of the organic producer‘s government certification. These claims were
preempted because they conflicted with the exclusive role of federally certified agents in
certifying a producer‘s methods as organic. (Id. at pp. 796–797.) Preempted as well


                                              22
were claims against the federally sanctioned agent alleging that it erred either in initially
granting certification or in not thereafter revoking certification. (Id. at pp. 787, 795–796.)
       But Aurora Dairy expressly distinguished as not preempted state law claims that
merely challenged the truth of facts relating to certification. (Aurora Dairy, supra, 621
F.3d at p. 797.) For example, the plaintiffs contested representations that milk was being
produced without antibiotics or pesticides and that defendants‘ cows received humane
treatment. (Id. at p. 790.) Though evidence of inhumane treatment might have precluded
a certifying agent from granting certification, this potential overlap did not require
preemption. Aurora Dairy rejected the producer‘s argument that ―because the class
plaintiffs‘ claims are based upon allegations that Aurora, despite its certification,
knowingly failed to comply with provisions of the [Organic Foods Act] and
[implementing regulations] upon which certification is based, those claims must be
dismissed, because certification means that Aurora complied with the statute and
regulations.‖ (Id. at pp. 797–798.) Certification decisions inevitably rested upon only
sampled inspections of a producer‘s operations; allowing proof of dairy
misrepresentations, unlike direct challenges to certification, would not require a court to
decide whether a certifying agent had erred based on what the agent had seen. (Id. at
p. 798.) Considering the structure and evident purposes of the Organic Foods Act, the
Eighth Circuit concluded suits challenging representations relevant to certification posed
no obstacle and need not be preempted. (Id. at pp. 798–799.)
       Herb Thyme asserts the claims here fall in the category the Eighth Circuit deemed
preempted. Herb Thyme notes, correctly, that ―split operation[s]‖—operations that
involve both conventional and organic growing (7 C.F.R. § 205.2 (2015))—are required
to establish protections against inadvertent commingling. A grower‘s plan must include a
―description of the management practices and physical barriers established to prevent
commingling of organic and nonorganic products on a split operation . . . .‖ (Id.,
§ 205.201(a)(5); see id., § 205.272(a) [―The handler of an organic handling operation
                                              23
must implement measures necessary to prevent the commingling of organic and
nonorganic products and protect organic products from contact with prohibited
substances.‖].) A claim that the anti-commingling protocols in Herb Thyme‘s organic
plan are inadequate to ensure ―true‖ organic production, notwithstanding the plan‘s
approval by a federal certifying agent, might well be seen as an obstacle to Congress‘s
goal of a consistent national standard; growers arguably should be permitted to rely on
agent approval of their plan as confirmation that the production methods in the plan are
sufficient. (See Aurora Dairy, supra, 621 F.3d at pp. 796–797.)
       Given the operative complaint, however, we have no occasion to determine
whether such a claim would be preempted, nor whether we agree with the Eighth Circuit
concerning the area of implied preemption it identifies. (Cf. Segedie v. Hain Celestial
Group, Inc., supra, 2015 U.S. Dist. Lexis 60739, at pp. *12–*19 [disagreeing with
Aurora Diary and rejecting obstacle preemption even for claims that challenge whether
products made by certified production methods are truly organic].) Unlike the complaint
at issue in Aurora Dairy, the complaint here accepts as valid Herb Thyme‘s certification
and compliance with federal regulations on its certified organic farm. Quesada concedes
Herb Thyme can and does grow organic herbs, which it is entitled to package and sell
using a USDA Organic label.
       The gravamen of these claims is different. Herb Thyme has both certified organic
and conventional growing operations. Underlying each cause of action is the allegation
that Herb Thyme not only sells its organic herbs under an organic label, but also
knowingly and intentionally sells some conventional herbs under an organic label and at
an organic premium price. Thus, according to the operative complaint, Herb Thyme
sometimes intentionally mixes its conventional herbs in with organic herbs. On other
occasions, it fills orders for organic herbs entirely with conventional herbs. According to
the complaint, this fraud is willful: ―At all relevant times herein Defendants were aware
that Herb Thyme‘s ‗Fresh Organic‘ herb products were not 100% organic herb products‖;
                                            24
―Herb Thyme deliberately promoted and continues to promote its conventionally grown
fresh herb products to consumers in a false and misleading manner‖ in order to garner the
premium prices organic products command; a USDA Organic label is included on
packaging ―with the specific intent of deceiving consumers into believing Herb Thyme‘s
conventional herbs are, in fact, organic‖; ―Stated simply, Defendant[] lied about the
nature of its ‗Fresh Organic‘ product line of herbs.‖ The essence of these claims is that
Herb Thyme‘s packaging implicitly represents the herbs within came from its properly
certified organic farm, and that representation is, in many cases, intentionally false.
       Whether or not the improper certification claims preempted in Aurora Dairy
would pose an obstacle to congressional purposes and objectives, the claims just recited
do not. Congress enacted national standards to boost consumer confidence in the
assurances an organic label carries, protect fair competition, and promote the growth of
the interstate market for organic goods. (7 U.S.C. § 6501.) It singled out the very
practice alleged here, the deliberate mislabeling of conventional produce as organic, as a
major reason why national legislation was needed in the first place. (Sen.Rep. No. 101-
357, 2d Sess., pp. 289–290, supra, reprinted in 1990 U.S. Code Cong. & Admin. News,
pp. 4943–4944.) The Organic Foods Act cannot be interpreted, under the guise of
obstacle preemption, as shielding from suit the precise misconduct Congress sought to
eradicate. To grant immunity against claims of intentional commingling and fraudulent
substitution of conventional for organic produce would neither bolster national standards
nor enhance consumer confidence, but might instead cause consumers to avoid paying
organic premiums ―upon realizing preemption grants organic producers a de facto license
to violate state fraud, consumer protection, and false advertising laws with relative
impunity . . . .‖ (Aurora Dairy, supra, 621 F.3d at p. 799; see Segedie v. Hain Celestial
Group, Inc., supra, 2015 U.S. Dist. Lexis 60739, at pp. *14–*15 [state fraud claims in
fact promote a consistent national organic standard].)


                                             25
       Herb Thyme further contends permitting this suit to proceed would interfere with
the exclusive role granted the USDA, state Department of Agriculture, and certifying
agents to ensure compliance with national standards. But while the Organic Foods Act
surely gives these entities a leading role in monitoring grower behavior, nothing in the
text of the act or its evident purposes suggests Congress intended that role to be
exclusive. As discussed in the context of express preemption, the enforcement
framework established by the act does not use the language of exclusivity. (Ante, pp. 10–
11.) The Court of Appeal noted the omission of a federal private right of action as a basis
for inferring exclusivity, but the United States Supreme Court and this court have often
explained that such an omission does not demonstrate Congress was opposed to
enforcement under state law, and indeed sometimes may support the contrary inference,
that preemption of state law claims was not intended. (Medtronic, Inc. v. Lohr, supra,
518 U.S. at p. 487 (plur. opn. of Stevens, J.) [the omission of a federal private right of
action makes less plausible the inference that Congress intended the preemption of state
remedies]; see Bates v. Dow Agrosciences LLC, supra, 544 U.S. at p. 448; Rose v. Bank
of America, N.A. (2013) 57 Cal. 4th 390, 395–398; Farm Raised Salmon Cases, supra, 42
Cal.4th at pp. 1095–1099.)
       More generally, the overarching legislative scheme is difficult to reconcile with
Herb Thyme‘s contention that Congress intended only ―one expert umpire‖ to have a say.
The regulatory regime the Organic Foods Act establishes is unlike that under, for
instance, the Federal Food, Drug, and Cosmetic Act, where a single federal agency
centrally regulates the dissemination of pharmaceuticals and tightly controls the exact
wording of the disclosures that go with them. (21 U.S.C. § 301 et seq.; see PLIVA, Inc. v.
Mensing, supra, 564 U.S. at p. ___ [180 L.Ed.2d at pp. 588–591, 131 S.Ct. at pp. 2574–
2576].) The Organic Foods Act and its implementing regulations set guidelines, but
every certified grower has its own individual production plan, and responsibility for
approval of that plan and subsequent enforcement of compliance with it is widely
                                             26
distributed among local and state officials and certifying agents. (7 U.S.C. §§ 6513–
6515; see Food & Agr. Code, §§ 46000–46029 [splitting enforcement among the
Secretary of the Department of Food and Agriculture and 58 county agricultural
commissioners]; Health & Saf. Code, §§ 110810–110959 [same].) In California alone,
there are currently more than 30 different active private certifying agents; nationally,
there are nearly 80.9 Given this underlying model, there is little reason to think Congress
would have viewed private suits aimed at fraudulent substitutions as a hindrance rather
than a help. (Segedie v. Hain Celestial Group, Inc., supra, 2015 U.S. Dist. Lexis 60739,
at pp. *14–*16; see Bates v. Dow Agrosciences LLC, supra, 544 U.S. at pp. 451–452
[dismissing the concern that varying outcomes in state suits would be anathema to
uniform national labeling requirements and finding no preemption].)
       Herb Thyme expresses concern that absent preemption of Quesada‘s false
advertising and unfair competition claims, whether its produce is organic would be
evaluated by a lay jury applying a nebulous ―reasonable consumer‖ standard. However,
these claims are decided by a judge, not a jury. (Hodge v. Superior Court (2006) 145
Cal. App. 4th 278, 284–285; People v. Witzerman (1972) 29 Cal. App. 3d 169, 176–177.)
Moreover, given the express preemption of state standards for what qualifies as organic, a
judge necessarily would decide whether Herb Thyme‘s produce is organic using the
standards of the Organic Foods Act and its implementing regulations, as fully
incorporated into state law. (See 7 U.S.C. § 6505(a)(1); Food & Agr. Code, § 46002;
Health & Saf. Code, § 110820.)
       Alternatively, Herb Thyme contends that the only permitted avenue for consumers
to challenge organic mislabeling is through a complaint to the USDA, state Department
of Food and Agriculture, or certifying agent, followed by an administrative appeal and,


9       The USDA maintains on its Web site a list of all certifying agents, subdivided by
state. (See  [as of Dec. 3, 2015].)
                                             27
ultimately, appeal to a United States District Court. (See 7 U.S.C. § 6520.) While it is
true citizens may lodge complaints with state or federal officials when they suspect
grower misconduct (65 Fed.Reg. 80627 (Dec. 21, 2000); Food & Agr. Code, § 46004,
subd. (a); Health & Saf. Code, § 110940, subd. (a); 3 Cal. Code Regs., § 1391.3,
subd. (a)), the appeal procedures Herb Thyme points to are expressly available only to
―[p]ersons subject to the Act‖ (7 C.F.R. § 205.680 (2015); accord, 3 Cal. Code Regs.,
§ 1391.5, subd. (b))—certified growers and agents—as well as unsuccessful applicants
for certification (7 C.F.R. § 205.681(a) (2015); see 3 Cal. Code Regs., § 1391.5, subd.
(b)). Consumers appear to have no standing to pursue those remedies. Nothing in the
language of the act and its regulations forecloses consumers from pursuing other avenues
for redress that may actually be open to them.
       Finally, Herb Thyme argues private suits like this one interfere with its federally
established entitlement to label and sell its herbs as organic and conflict with federal
control over who may, and may not, use the USDA Organic label. However, certification
is not a grant of a right to use an organic label on all one‘s products; neither certified nor
uncertified growers are permitted to label as organic that which has not been produced in
accordance with an approved organic plan. (7 U.S.C. § 6505(a)(1)(A); 7 C.F.R.
§ 205.102 (2015).) Certification cannot insulate from suit intentional fraud of the sort
alleged here; these claims do not contest Herb Thyme‘s ability to do anything its federal
certification actually permits it to do. Federal authorization to use a particular label need
not preempt state consumer protection suits where, as in this area, Congress was surely
aware of the prevalence of such state suits and elected not to expressly preempt them,
thereby leaving them in place as an effective complementary way of promoting public
health and safety. (See Wyeth v. Levine, supra, 555 U.S. at pp. 573–575 [rejecting a
similar argument for preemption]; Segedie v. Hain Celestial Group, Inc., supra, 2015
U.S. Dist. Lexis 60739, at pp. *16–*18 [in reliance on Wyeth, rejecting the same
argument under the Organic Foods Act].)
                                              28
       In sum: the complaint here alleges Herb Thyme has engaged in fraud by
intentionally labeling conventionally grown herbs as organic, thereby pocketing the
additional premiums organic produce commands. The purposes and objectives
underlying the Organic Foods Act do not suggest such suits are an obstacle; to the
contrary, a core reason for the act was to create a clear standard for what production
methods qualify as organic so that fraud could be more effectively stamped out and
consumer confidence and fair market conditions promoted. Nor does anything in the text
or background of the act and its regulations indicate Congress intended remedial
exclusivity for the enforcement mechanisms it provided. Finding no obstacle to
congressional purposes and objectives, we conclude the complaint here is not preempted.
       III.   Primary Jurisdiction
       In the alternative, Herb Thyme asks us to affirm on primary jurisdiction grounds.
(See generally Nader v. Allegheny Airlines (1976) 426 U.S. 290, 303–304; Farmers Ins.
Exchange v. Superior Court (1992) 2 Cal. 4th 377, 390.) The trial court declined to rule
formally on this argument, and the Court of Appeal did not address it. Consequently,
although Quesada sought review as to both preemption and primary jurisdiction, we
limited the issues when granting review and explicitly confined ourselves to the only
matter developed below, federal preemption. We decline to address the applicability or
inapplicability of the primary jurisdiction doctrine to this case, leaving it to the lower
courts in the first instance in the event Herb Thyme chooses to pursue the argument.




                                              29
                                      DISPOSITION
       We reverse the Court of Appeal‘s judgment and remand for further proceedings
not inconsistent with this opinion.
                                               WERDEGAR, J.


WE CONCUR:


CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.




                                          30
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Quesada v. Herb Thyme Farms, Inc.
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 222 Cal. App. 4th 642
Rehearing Granted

__________________________________________________________________________________

Opinion No. S216305
Date Filed: December 3, 2015
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Carl J. West

__________________________________________________________________________________

Counsel:

Kiesel Boucher Larson, Law Office of Raymond P. Boucher, Boucher, Raymond P. Boucher, Maria L.
Weitz; Whatley Kallas, Edith M. Kallas, Alan M. Mansfield; Public Justice, Leslie A. Brueckner; Kiesel +
Larson, Helen Zukin; Johnson & Johnson and Neville Johnson for Plaintiff and Appellant.

Lexington Law Group, Mark N. Todzo and Howard Hirsch for Center for Food Safety and Organic
Consumers Association as Amici Curiae on behalf of Plaintiff and Appellant.

Public Citizen Litigation Group, Adina H. Rosenbaum; Chavez & Gertler and Mark A. Chavez for Public
Citizen, Inc., as Amici Curiae on behalf of Plaintiff and Appellant.

Kamala D. Harris, Attorney General, Nicklas A. Akers, Assistant Attorney General, Michele Van Gelderen
and Steven De Salvo, Deputy Attorneys General, for State of California as Amicus Curiae on behalf of
Plaintiff and Appellant.

Greenberg Traurig, Mark D. Kemple, Karin L. Bohmholdt and Angela L. Diesch for Defendant and
Respondent.

U.S. Chamber Litigation Center, Inc., Kate Comerford Todd, Tyler R. Green; Morrison & Foerster, Ruth
N. Borenstein and William L. Stern for Chamber of Commerce of the United States of America as Amicus
Curiae on behalf of Defendant and Respondent.




                                                   1
Counsel who argued in Supreme Court (not intended for publication with opinion):

Leslie A. Brueckner
Public Justice
555 Twelfth Street, Suite 1230
Oakland, CA 94607
(510) 622-8205

Mark D. Kemple
Greenberg Traurig
1840 Century Park East, Suite 1900
Los Angeles, CA 90067
(310) 586-7700




                                               2